DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeGraaff (US 2016/0380584 A1) in view of Feldmann (US 2017/0366136 A1).
	Regarding claims 4 and 5,  DeGraaff discloses a connection system (see Figs. 1-6, 300):
	a solar module comprising:
	a plurality of solar cells (102) arranged on the front side of a carrier (100) (see Fig. 1, [0021]-[0022]) of the solar module,
 wherein a plurality of conductive ribbons (bus bars 104 and 106 Fig. 1 and Fig. 2, 208) contact the solar cells and extend from the front side (see Fig. 1) to the rear side (see Fig. 2, 208) of the carrier, and the carrier is surrounded circumferentially by the frame (204, surrounds entirety of PV structure [0023]); 
	and a connection box (310) arranged on the rear side of the carrier (see Fig. 2) wherein the connection box comprises a plurality of pins (see Fig. 5 each of 510 and 430 are pins (posts and rails [0031])  arranged parallel to one another, and wherein in each case a respective ribbon (208) of the plurality of ribbons is electrically and physically directly connected to one pin of the plurality of pins ([0033]).
	However, DeGraaff does not disclose that the connection box comprises a socket which houses the pins, wherein the socket can be connected to interface to external electronics.
	Feldmann discloses multiple pin connections (128) can be housed in a single socket (see opening in which pins are housed, Fig. 3) with a junction box (120) ([0045]) wherein the socket is interconnected to other electric components through a plug connector (see Fig. 7, 150, 156 [0056]-[0057]).
	It would have been obvious to one of ordinary skill in the art at the time to modify the connector of DeGraaff so that instead of leading out to a plug connector it was a socket with multiple pin connections able to be connected to a plug as disclosed by Feldmann because doing so would ease assembly and also allow for replacement of faulty plug connector between electrical devices.
	Regarding claims 8 and 9,  DeGraaff discloses a connection system (see Figs. 1-6, 300):
	a solar module comprising:
	a plurality of solar cells (102) arranged on the front side of a carrier (100) (see Fig. 1, [0021]-[0022]) of the solar module,
 wherein a plurality of conductive ribbons (bus bars 104 and 106 Fig. 1 and Fig. 2, 208) contact the solar cells and extend from the front side (see Fig. 1) to the rear side (see Fig. 2, 208) of the carrier, and the carrier is surrounded circumferentially by the frame (204, surrounds entirety of PV structure [0023]); 
	and a connection box (310) arranged on the rear side of the carrier (see Fig. 2) wherein the connection box comprises a plurality of pins (see Fig. 5 each of 510 and 430 are pins (posts and rails [0031])  arranged parallel to one another, and wherein in each case a respective ribbon (208) of the plurality of ribbons is electrically and physically directly connected to one pin of the plurality of pins ([0033]).
	However, DeGraaff does not disclose that the connection box comprises a socket which houses the pins, wherein the socket can be connected to interface to external electronics.
	Feldmann discloses multiple pin connections (128) can be housed in a single socket (see opening in which pins are housed, Fig. 3) with a junction box (120) ([0045]) wherein the socket is interconnected to other electric components through a plug connector (see Fig. 7, 150, 156 [0056]-[0057]).
	It would have been obvious to one of ordinary skill in the art at the time to modify the connector of DeGraaff so that instead of leading out to a plug connector it was a socket with multiple pin connections able to be connected to a plug as disclosed by Feldmann because doing so would ease assembly and also allow for replacement of faulty plug connector between electrical devices.
However, modified DeGraaff does not disclose that a disconnecting device is connected to the sockets within the junction box. 
Feldmann discloses a disconnecting device (156) can be connected to the pins within the socket which allows for electrical connection between modules ([0058]).
It would been obvious to one of ordinary skill in the art at the time of the filing to modify DeGraaff by attaching a connector terminal as disclosed by Feldmann because it will allow for panels to be interconnected and disconnected depending on use and repair needs within the array.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeGraaff (US 2016/0380584 A1) in view of Feldmann (US 2017/0366136 A1) as applied to claims 4, 5, 8, and 9 above and in further view of Sasaoka (US 6,462,265 B1).
Regarding claims 6 and 7, modified DeGraaff discloses all of the claim limitations as set forth above.
DeGraaff does disclose a sealing material  can be used to seal the junction box to inhibit moisture and or dirt ([0050]).
Feldman discloses that the terminal box can have sides can directly attach to the back of the panel (see part 30, Fig. 6) and that this portion contains no bottom part to the box.
Sasaoka discloses that a terminal box position on the rear face of a solar module and is adhesively bonded and filled with a sealing agent and filling the box with the sealing agent provides insulating protection and waterproofing (C6/L40-45, see Fig. 31, and C28/L20-57).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the terminal box of modified DeGraaff as disclosed by Feldmann and further by filling it with a flexible adhesive compound as disclosed by Sasaoka because it will improve the reliability of attachment and waterproofing of the unit.
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeGraaff (US 2016/0380584 A1) in view of Feldmann (US 2017/0366136 A1) in view of Uchihashi (US 5,951,785).
Regarding claims 8 and 9,  DeGraaff discloses a connection system (see Figs. 1-6, 300):
	a solar module comprising:
	a plurality of solar cells (102) arranged on the front side of a carrier (100) (see Fig. 1, [0021]-[0022]) of the solar module,
 wherein a plurality of conductive ribbons (bus bars 104 and 106 Fig. 1 and Fig. 2, 208) contact the solar cells and extend from the front side (see Fig. 1) to the rear side (see Fig. 2, 208) of the carrier, and the carrier is surrounded circumferentially by the frame (204, surrounds entirety of PV structure [0023]); 
	and a connection box (310) arranged on the rear side of the carrier (see Fig. 2) wherein the connection box comprises a plurality of pins (see Fig. 5 each of 510 and 430 are pins (posts and rails [0031])  arranged parallel to one another, and wherein in each case a respective ribbon (208) of the plurality of ribbons is electrically and physically directly connected to one pin of the plurality of pins ([0033]).
	However, DeGraaff does not disclose that the connection box comprises a socket which houses the pins, wherein the socket can be connected to interface to external electronics.
	Feldmann discloses multiple pin connections (128) can be housed in a single socket (see opening in which pins are housed, Fig. 3) with a junction box (120) ([0045]) wherein the socket is interconnected to other electric components through a plug connector (see Fig. 7, 150, 156 [0056]-[0057]).
	It would have been obvious to one of ordinary skill in the art at the time to modify the connector of DeGraaff so that instead of leading out to a plug connector it was a socket with multiple pin connections able to be connected to a plug as disclosed by Feldmann because doing so would ease.
However, modified DeGraaff does not disclose that a disconnecting device is connected to the sockets within the junction box. 
Feldmann discloses a disconnecting device (156) can be connected to the pins within the socket which allows for electrical connection between modules ([0058]).
It would been obvious to one of ordinary skill in the art at the time of the filing to modify DeGraaff by attaching a connector terminal as disclosed by Feldmann because it will allow for panels to be interconnected and disconnected depending on use and repair needs within the array.
Modified DeGraaff does not disclose that module electronics are inserted into a socket of the connection box and electrically connected to pins, but does disclose that the module electronics can be couple to the junction box in a variety of ways ([0035])
	Uchihashi discloses that an inverter box can be connected to a connection box socket and provides AC current (see Fig. 2, 4 and 6, C5/L34-47).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the connection system of modified DeGraaff by attaching an inverter box to the socket in the connection box (where DC output wiring is located) as disclosed by Uchihashi because it will allow for DC current to be converted to AC current and allow a user to power AC loads.
Since the DC current of modified DeGraaff will be converted to AC current the inverter is inherently electrically connected to pins.
Regarding claims 10 and 11, modified DeGraaff discloses all of the claim limitations as set forth above.
Uchihashi discloses that the inverter is attached to the frame through a clamping connection (screws, see Fig. 4, C6/L47-53).
DeGraaff does not disclose that the connection box (310) is positioned in a recess in the frame, however, DeGraaff does disclose that module electronics (320) are positioned in a recess in the frame.
It would have obvious to one of ordinary skill in the art at the time of the invention to modify the positioning of the junction box of modified DeGraaff to be within the recess of the frame adjacent the module electronics and attached with a clamping connection as disclosed by Uchihashi because it will allow for ease of assembly and furthermore because they direct connect to one another.
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference used in the prior rejection of record Applicant specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726